[Cite as Smith v. Ohio State Univ. Office of Compliance & Integrity, 2022-Ohio-2659.]




 SCOTT ELLIOT SMITH                                     Case No. 2021-00400PQ

         Requester                                      Special Master Jeff Clark

         v.                                             REPORT AND RECOMMENDATION

 OHIO STATE UNIVERSITY OFFICE OF
 COMPLIANCE AND INTEGRITY

         Respondent

        {¶1} “In order to ensure that government performs effectively and properly, it is
essential that the public be informed and therefore able to scrutinize the government’s
work and decisions.” Kish v. City of Akron, 109 Ohio St.3d 162, 2006-Ohio-1244, 846
N.E.2d 811, ¶ 15. “Public records are one portal through which the people observe their
government, ensuring its accountability, integrity, and equity * * *.” Id. at ¶ 16. Ohio’s
Public Records Act provides that upon request a public office “shall make copies of the
requested public record available to the requester at cost and within a reasonable period
of time.” R.C. 149.43(B)(1). Ohio courts construe the Act liberally in favor of broad access,
with any doubt resolved in favor of disclosure of public records. State ex rel. Hogan
Lovells U.S., L.L.P. v. Dept. of Rehab. & Corr., 156 Ohio St.3d 56, 2018-Ohio-5133, 123
N.E.3d 928, ¶ 12. R.C. 2743.75 provides “an expeditious and economical procedure” to
resolve public records disputes in the Court of Claims.
        {¶2} On May 27, 2021, requester Scott Smith made a public records request to the
Director of Public Records within respondent Ohio State University’s Office of Compliance
and Integrity (OSU) for
    1 - All contracts or agreements with Matt Garretson and/or Wolf Garretson
        concerning the administration of the Strauss Individual Settlement Program
        (the “Settlement”);
    2 - All documents or communications concerning the criteria, factors, or
        allocation formula Matt Garretson (including Mr. Garretson himself, the firm
        of Wolf Garretson, and any agent or employee of Mr. Garretson and/or Wolf
Case No. 2021-00400PQ                        -2-      REPORT AND RECOMMENDATION


       Garretson) will use to determine the Individual Settlement Amounts for
       those that participate in the Strauss Individual Settlement Program,
       including but not limited to allocating award amounts within the tier range
       and the Extraordinary Injury Fund award;
   3 - All documents authored by, or shared with, Matt Garretson (including Mr.
       Garretson himself, the firm of Wolf Garretson, and any agent or employee
       of Mr. Garretson and/or Wolf Garretson) concerning the Tier Caps (e.g., the
       calculation of the Tier Caps or the potential impact of the Tier Caps on
       reducing the tier range) for the Strauss Individual Settlement Program;
   4 - All documents authored by, or shared with, Matt Garretson (including Mr.
       Garretson himself, the firm of Wolf Garretson, and any agent or employee
       of Mr. Garretson and/or Wolf Garretson) concerning the Extraordinary Injury
       Fund Total Cap (e.g., the calculation of the Extraordinary Injury Fund Total
       Cap or the potential impact of the Extraordinary Injury Fund Total Cap on
       reducing the Extraordinary Injury Fund Individual Range Cap) for the
       Strauss Individual Settlement Program[.]
(Complaint, Smith Aff., Exh. 1.) A fifth request, satisfied on June 11, 2021, is not at issue.
(Complaint at ¶ 23 n.7, Smith Aff., Exh. 4.) On June 24, 2021, OSU sent a response
denying Requests Nos. 1 and 2 in their entirety, stating for each that
       any records responsive to your request constitute attorney-client privileged
       communications and/or attorney work product, and those records are
       exempt from disclosure pursuant to Ohio Revised Code 149.43(A)(1)(v)
       (see State ex rel. Toledo Blade v. Toledo-Lucas Cty. Port Auth., 121 Ohio
       St.3d 537, 2009-Ohio-1767; State ex rel. Leslie v. Ohio Hous. Fin. Agency,
       105 Ohio St.3d 261, 2005-Ohio-1508; State ex rel. Dawson v. Bloom-Carroll
       Local School Dist., 131 Ohio St.3d 10, 2011-Ohio-6009).
(Complaint, Smith Aff., Exh. 5.) The response also denied Requests Nos. 3 and 4 in their
entirety, stating for each that
       any records responsive to your request constitute attorney-client privileged
       communications and/or attorney work product, and those records, to the
       extent they exist, are exempt from disclosure pursuant to Ohio Revised
       Code 149.43(A)(1)(v) (see State ex rel. Toledo Blade v. Toledo-Lucas Cty.
       Port Auth., 121 Ohio St.3d 537, 2009-Ohio-1767; State ex rel. Leslie v. Ohio
       Hous. Fin. Agency, 105 Ohio St.3d 261, 2005-Ohio-1508; State ex rel.
       Dawson v. Bloom-Carroll Local School Dist., 131 Ohio St.3d 10, 2011-Ohio-
       6009).
Case No. 2021-00400PQ                        -3-     REPORT AND RECOMMENDATION


(Emphasis added) (Id.)
       {¶3} On July 16, 2021, Smith filed a complaint pursuant to R.C. 2743.75 alleging
denial of access to public records in violation of R.C. 149.43(B). Following mediation,
OSU filed a response and motion to dismiss (Response) on October 14, 2021. On
November 29, 2021, Smith filed a memorandum in opposition (Reply). On January 3,
2022, OSU filed a sur-reply and filed one withheld record under seal. On January 10,
2022, Smith filed a response to the sur-reply. On January 12, 2022, OSU filed a reply to
Smith’s response. On February 18, 2022, OSU filed a final supplement to its response
and filed additional records under seal.
       Motion to Dismiss
       {¶4} In order to dismiss a complaint for failure to state a claim upon which relief
can be granted, it must appear beyond doubt that the claimant can prove no set of facts
warranting relief after all factual allegations of the complaint are presumed true and all
reasonable inferences are made in claimant’s favor. State ex rel. Findlay Publishing Co.
v. Schroeder, 76 Ohio St.3d 580, 581, 669 N.E.2d 835 (1996). As long as there is a set
of facts consistent with the complaint that would allow the claimant to recover, dismissal
for failure to state a claim is not proper. State ex rel. V.K.B. v. Smith, 138 Ohio St.3d 84,
2013-Ohio-5477, 3 N.E.3d 1184, ¶ 10.
       {¶5} OSU asserts the requested records are exempt in their entirety by application
of 1) the attorney-client privilege, 2) the trial preparation records exemption, 3) the
attorney work-product doctrine, 4) the non-testifying consultant privilege, and 5) Rule 1.6
of the Ohio Rules of Professional Conduct. On consideration, the Special Master finds
none of these defenses are conclusively shown on the face of the complaint. Moreover,
as the matter is now fully briefed these grounds are subsumed in the arguments to deny
the claim on the merits. It is therefore recommended the motion to dismiss be denied.
       {¶6} The parties write at length about the purpose of these requests and the status
and conduct of related federal litigation. This information is irrelevant since a person may
Case No. 2021-00400PQ                        -4-     REPORT AND RECOMMENDATION


request public records for use in civil litigation without explaining his purpose. Gilbert v.
Summit Cty., 104 Ohio St.3d 660, 2004-Ohio-7108, 821 N.E.2d 564, ¶ 8-10; R.C.
149.43(B)(4). Accord State ex rel. Carr v. London Corr. Inst., 144 Ohio St.3d 211, 2015-
Ohio-2363, 41 N.E.3d 1203, ¶ 38. The issues in this action are 1) what records responsive
to the requests are in the possession or under the jurisdiction of OSU, and 2) what
portions of these records fall squarely within any exception to the Act.
       Scope of Claims Before the Court
       {¶7} Smith’s records requests were directed only to OSU. (Complaint at ¶ 22,
Smith Aff. at ¶ 4, Exh. 1.) However, the requests expressly include OSU records kept in
the possession of counsel Carpenter Lipps & Leland LLP (“CLL”) as an agent of the
university. (Complaint at ¶ 23, fn. 5; Reply at 5; Jan. 10, 2022 Response to Sur-reply.)
Within the records possessed by OSU or its counsel, Smith further clarifies that
       The Request * * * does not seek confidential documents in the exclusive
       possession of Garretson Wolf that OSU is not entitled to receive under the
       terms of the Settlement Program.
(Complaint at ¶ 26 fn. 8; Jan. 10, 2022 Response to Sur-reply), and
       The Request seeks only documents that the Independent Administrator—
       Mr. Matthew Garretson of consulting firm Garretson Wolf—authored or
       which OSU or its counsel shared with the Administrator for him to do his
       independent analysis, documents that the public is entitled to review. It does
       not seek OSU’s counsel’s internal drafts or documents.
(Complaint at ¶ 47.)
       {¶8} In Exh. A of its sur-reply OSU describes certain responsive records,
Documents 13 through 21, that were created after Smith’s May 27, 2021 records request.
However, public records requests are not continuing in nature, and these records are thus
not before the court. State ex rel. Hogan Lovells U.S., L.L.P. v. Dept. of Rehab. & Corr.,
156 Ohio St.3d 56, 2018-Ohio-5133, 123 N.E.3d 928, ¶ 29 (a requester is entitled to only
such records as exist on the date of the request).
Case No. 2021-00400PQ                        -5-      REPORT AND RECOMMENDATION


       {¶9} OSU notes that Smith made a new public records request during litigation.
(Feb. 18, 2022 Supp. Response at 3, Exh. B). Since this request was not made and
denied prior to the complaint it is also not before the court. See Strothers v. Norton, 131
Ohio St.3d 359, 2012-Ohio-1007, 965 N.E.2d 282, ¶ 14; State ex rel. Bardwell v. Ohio
Atty. Gen., 181 Ohio App.3d 661, 2009-Ohio-1265, 910 N.E.2d 504, ¶ 5 (10th Dist.).
       Initial Burden of Proof
       {¶10} The overall burden of persuasion is on the requester to prove his right to
relief by the requisite quantum of evidence. Welsh-Huggins v. Jefferson Cty. Prosecutor’s
Office, 163 Ohio St.3d 337, 2020-Ohio-5371, 170 N.E.3d 768, ¶ 34. First, the requester
must prove that he sought an identifiable public record, and that the public office did not
make the record available. Id. at ¶ 33. R.C. 149.43(A)(1) defines “public record” as
“records kept by any public office, including * * * state * * * units.” The definition of
“‘[r]ecords’ includes any document * * * created or received by or coming under the
jurisdiction of any public office * * * [that] serves to document the organization, functions,
policies, decisions, procedures, operations, or other activities of the office.” R.C.
149.011(G). OSU does not dispute that Smith’s requests reasonably identify records of
the office. OSU further states that it has denied production of all records other than as
disclosed on its public website. (Response at 3-4, Barthel Aff. at ¶ 6, Exh. A.)
       Responsive Records in CLL’s Possession are Public Records of OSU
       by Either Direct Agency, or Under the Quasi-Agency Test
       {¶11} The Strauss Individual Settlement Program is OSU’s responsibility, and thus
“Ohio State necessarily approved the parameters of the final version of the Program
Documents that were publicly posted [online].” (Sur-reply, Barthel Aff. at ¶ 8.) However,
OSU delegated the design and drafting of the Program Documents to various agents.
“CLL was appointed by the Ohio Attorney General’s Office to serve as Special Counsel”
(Response, Barthel Aff. at ¶ 2) to represent OSU in “settling the litigation against it.” (Sur-
reply at 5, Barthel Aff. at ¶ 1, 8-10.) In performing this fiduciary role, CLL served at OSU’s
Case No. 2021-00400PQ                       -6-      REPORT AND RECOMMENDATION


direction and on OSU’s behalf. CLL was tasked with designing the Strauss Individual
Settlement Program.
      {¶12} In turn, CLL retained attorney Matt Garretson and Wolf Garretson LLC
(“WG”) “to assist CLL regarding the design of the Program and to independently
administer the Program.” (Response at 13, Barthel Aff. at ¶ 5; Sur-reply, Barthel Aff. at ¶
8.) Because CLL was acting as an agent and not the principal for this duty, it is also
correct to say that “OSU has retained the services of Matthew Garretson to independently
administer the Program.” (Emphasis added.) (Response, Exh. A Program Description at
OSU-000008, -000035, and -000065.) Regardless of what obligations WG did or did not
owe directly to OSU in the program design role, the actions of CLL in designing and
drafting the Program are imputed to and have been approved by its principal, OSU.
      {¶13} OSU has a legal duty to produce public records upon request. R.C.
149.43(B)(1). Production of documents which a client can be compelled to give up cannot
be evaded by storing them in the hands of legal counsel. In re Tichy, 161 Ohio St. 104,
114, 118 N.E.2d 128, 53 Ohio Op. 35 (1954). As a long-standing principle of public
records law,
      Government entities cannot conceal public records by delegating a public
      duty to a private entity. State ex rel. Gannett Satellite Info. Network v. Shirey
      (1997), 78 Ohio St.3d 400, 404, 678 N.E.2d 557, 561. The preparation of
      the settlement agreement by the attorney for the county’s insurer, who is
      representing the county and its employees in the lawsuit, constitutes a
      public duty performed by the county’s agent. See, e.g., State ex rel.
      Mazzaro v. Ferguson (1990), 49 Ohio St.3d 37, 550 N.E.2d 464; see, also,
      Daily Gazette 177 W.Va. at 117, 350 S.E.2d at 744, fn. 5 (“Preparation of a
      writing, such as a litigation settlement document, by an attorney for a public
      body or by an attorney for a public body’s insurer is viewed as preparation
      by the public body for the purpose of [the State Freedom of Information Act].
      Otherwise a public body could thwart disclosure under the State FOIA by
      having an attorney or an insurer’s attorney prepare every writing which the
      public body wishes to keep confidential.”).
Case No. 2021-00400PQ                                  -7-       REPORT AND RECOMMENDATION


State ex rel. Findlay Publ. Co. v. Hancock County Bd. of Commrs., 80 Ohio St.3d 134,
137-138, 684 N.E.2d 1222 (1997). It is irrelevant whether the attorney/agent holding a
public office’s records is outside counsel, in-house counsel, or statutory counsel.1
           {¶14} Even if OSU’s and CLL’s relationship were not one of principal and agent,
OSU would have a duty to produce these records under the principle of quasi-agency:
           The quasi-agency theory applies when “‘(1) a private entity prepares
           records in order to carry out a public office’s responsibilities, (2) the public
           office is able to monitor the private entity’s performance, and (3) the public
           office has access to the records for this purpose.’” [State ex rel. Am. Civ.
           Liberties Union of Ohio v. Cuyahoga Cty. Bd. of Commrs., 128 Ohio St.3d
           256, 2011-Ohio-625, 943 N.E.2d 553], at ¶ 53, quoting State ex rel.
           Mazzaro v. Ferguson, 49 Ohio St.3d 37, 39, 550 N.E.2d 464 (1990). The
           caselaw demonstrates, however, that when a requester has adequately
           proved the first prong of the quasi-agency test, the requester has met his
           burden: proof of a delegated public duty establishes that the
           documents relating to the delegated functions are public records.
(Emphasis added.) State ex rel. Armatas v. Plain Twp. Bd. of Trs., 163 Ohio St. 3d 304,
2021-Ohio-1176, 170 N.E.3d19, ¶ 16, 18. For clarity as to whether the Settlement
Program was a public duty: If OSU had designed and drafted the Settlement Program
without using third-party agents, the Consultation Agreement and communications with
WG to draft the application forms and Program Documents would all clearly be subject to
the Public Records Act. See State ex rel. Gannett Satellite Info. Network v. Shirey, 78
Ohio St.3d 400, 403, 678 N.E.2d 557 (1997). The Supreme Court has now simplified the
quasi-agency principle to this single prong: Did a private entity prepare records in order
to carry out a public office’s responsibilities, i.e., do the records relate to delegation of a
public duty? Armatas at ¶ 16, 22. Here, CLL prepared records in order to carry out OSU’s
responsibility to take appropriate and necessary action to protect the public interest when
sued, including retaining and monitoring the performance of legal counsel. Id. at ¶ 20, 24.


           1   See R.C. 109.07 Special counsel and R.C. 109.02 [Attorney General’s] Duties as chief law
officer.
Case No. 2021-00400PQ                          -8-   REPORT AND RECOMMENDATION


       {¶15} The quasi-agency test no longer requires evidence of the office’s ability to
monitor the third party’s performance or access records for that purpose. Id. at ¶ 17-18.
Regardless, and although it asserts that records other than the Consulting Agreement
“are exclusively in CLL’s, not Ohio State’s possession” (Response at 6, fn. 2), OSU
demonstrated access by retrieving and filing the records. In response to the court’s direct
question of the extent to which “OSU is and has been able to monitor CLL’s and
Garretson’s performance” (Dec. 8, 2021 Order, Request 3(b)) OSU argued at length that
it did not monitor Garretson. However, OSU did not deny that it monitored CLL and could
access records, responding only that “Ohio State and CLL have an attorney-client
relationship.” (Sur-reply, Barthel Aff. at ¶ 9.)
       {¶16} Note that because CLL was an agent creating records on OSU’s behalf,
Smith could have directed a request for these records to CLL instead of or in addition to
OSU. However, a public office in these circumstances is required to retrieve its public
records from the agent so that the requester need not deal with private third parties. State
ex rel. Cincinnati Enquirer v. Krings, 93 Ohio St.3d 654, 659, 758 N.E.2d 1135 (2001);
State ex rel. Mazzaro v. Ferguson, 49 Ohio St.3d 37, 39, 550 N.E.2d 464 (1990).
       {¶17} The Special Master concludes that the withheld records were prepared to
carry out OSU’s responsibility to resolve the claims of Strauss survivors against it. Under
either direct agency or the principle of quasi-agency they are public records of OSU –
unless any portion is subject to a valid public records exception.
       Claimed Exceptions
       Burden of Proof
       {¶18} “[T]he custodian has the burden to establish the applicability of an
exception.” State ex rel. Pietrangelo v. Avon Lake, 146 Ohio St.3d 292, 2016-Ohio-2974,
55 N.E.3d 1091, ¶ 2, 9 (attorney-client privilege and attorney work-product doctrine). All
exceptions to disclosure are strictly construed against the public-records custodian. State
ex rel. Rogers v. Dept. of Rehab. & Corr., 155 Ohio St.3d 545, 2018-Ohio-5111, 122
Case No. 2021-00400PQ                        -9-     REPORT AND RECOMMENDATION


N.E.3d 1208, ¶ 7. To meet its burden, the records custodian must prove that the
requested records “fall squarely within the exception.” State ex rel. Cincinnati Enquirer v.
Jones-Kelley, 118 Ohio St.3d 81, 2008-Ohio-1770, 886 N.E.2d 206, ¶ 10. Any doubt
should be resolved in favor of disclosure. State ex rel. James v. Ohio State Univ., 70 Ohio
St.3d 168, 169, 637 N.E.2d 911 (1994). Regarding the level of proof required:
       When a public office or records custodian relies on an exemption the
       application of which is not apparent just from the record itself, the office
       must provide evidence to support the applicability of the exemption. See,
       e.g., State ex rel. Besser v. Ohio State Univ., 89 Ohio St.3d 396, 401-402,
       2000-Ohio-207, 732 N.E.2d 373 (2000).
Welsh-Huggins v. Jefferson Cty. Prosecutor’s Office, 163 Ohio St. 3d 337, 2020-Ohio-
5371, 170 N.E.3d 768, ¶ 30, 35, 50. Of particular significance to establishing the
exceptions claimed in this case,
       Conclusory statements in an affidavit that are not supported by evidence
       are not sufficient evidence to establish the exemption’s applicability.
Id.
       {¶19} As detailed below, OSU provides only conclusory assertions that the
withheld records constitute attorney-client, attorney work-product, trial preparation, expert
witness material, and Prof.Conduct R.1.6 material. In response to the court’s invitation to
produce evidence for the elements of each exception, OSU has merely repeated the text
of the exceptions, none of which are apparent from the records themselves.
       Common Law Attorney-Client Privilege
       {¶20} “The attorney-client privilege, which covers records of communications
between attorneys and their government clients pertaining to the attorneys’ legal advice,
is a state law prohibiting release of these records.” State ex rel. Toledo Blade Co. v.
Toledo-Lucas County Port Auth., 121 Ohio St.3d 537, 2009-Ohio-1767, 905 N.E.2d 1221,
¶ 22. An attorney’s factual investigation incident to or related to legal advice that the
attorney would give on an issue is covered by the privilege. State ex rel. Lanham v.
DeWine, 135 Ohio St.3d 191, 2013-Ohio-199, 985 N.E.2d 467, ¶ 30. The attorney-client
Case No. 2021-00400PQ                     -10-     REPORT AND RECOMMENDATION


privilege applies to agents working on behalf of legal counsel. State ex rel. ESPN v. Ohio
State Univ., 132 Ohio St.3d 212, 2012-Ohio 2690, 970 N.E.2d 939, ¶ 38.
      {¶21} A record is not exempt merely because it is received from or sent to a public
office’s legal counsel. Better Gov’t Bureau v. McGraw (In re Allen), 106 F.3d 582, 604,
(1997). Nor is content made into a privileged communication merely because an attorney
labels it as such. Assn. of Cleveland Fire Fighters IAFF Local 93 v. Cleveland, 8th Dist.
Cuyahoga No. 110329, 2021-Ohio-3602, ¶ 45. The proponent of attorney-client privilege
must show that a communication meets all the following elements:
      “Under the attorney-client privilege, ‘(1) [w]here legal advice of any kind is
      sought (2) from a professional legal adviser in his capacity as such, (3) the
      communications relating to that purpose, (4) made in confidence (5) by the
      client, (6) are at his instance permanently protected (7) from disclosure by
      himself or by the legal adviser, (8) unless the protection is waived.’”
      (Citations omitted.)
State ex rel. Leslie v. Ohio Housing Fin. Agency, 105 Ohio St.3d 261, 2005-Ohio-1508,
824 N.E.2d 990, ¶ 21. Regarding the required supporting evidence:
      Conclusory descriptions of documents in a privilege log are
      insufficient to meet the producing party’s burden of establishing that the
      document was an attorney-client communication. In re Search Warrant
      Executed at Law Offices of Stephen Garea, 1999 U.S. App. LEXIS 3861,
      1999 WL 137499, *1-*2 (6th Cir. March 5, 1999). The party asserting
      privilege “must make a minimal showing that the communication involved
      legal matters. This showing is not onerous and may be satisfied by as
      little as a statement in the privilege log explaining the nature of the
      legal issue for which advice was sought.” [In re Search Warrant Executed
      at Law Offices of Stephen Garea, 1999 U.S. App. LEXIS 3861, 1999 WL
      137499, *1-*2 (6th Cir. March 5, 1999)]. That showing “must provide the
      reviewing court with enough information for it to make a determination that
      the document in question was, in fact, a confidential communication
      involving legal advice.” 1999 U.S. App. LEXIS 3861, [WL] *2.
(Emphasis added.) Williams v. Duke Energy Corp., S.D.Ohio No. 1:08-CV-00046, 2014
U.S. Dist. LEXIS 109835, *14-15 (Aug. 8, 2014). See Williamson v. Recovery Ltd. P’ship.,
S.D.Ohio No. 2:06-CV-292, 2016 U.S. Dist. LEXIS 125640, *8-10 (Sept. 15, 2016)
Case No. 2021-00400PQ                                -11-     REPORT AND RECOMMENDATION


(proponent made only conclusory statements, rather than an actual showing, that
the attorney-client privilege       applied     to    subpoenaed        documents).2        When      client
communications reflect the exercise of an attorney’s professional skills and judgment, or
the communication would clearly facilitate the rendition of legal services or advice, then
the communication is privileged. State ex rel. Toledo Blade Co. v. Toledo-Lucas County
Port Auth., 121 Ohio St.3d 537, 2009-Ohio-1767, 905 N.E.2d 1221, ¶ 27, 31. The privilege
applies only to such communications, and does not protect underlying factual information
provided to the attorney. Upjohn Co. v. United States, 449 U.S. 383, 395-396, 101 S.Ct.
677, 66 L.Ed.2d 584 (1981).
          {¶22} “[T]he attorney-client privilege is destroyed by voluntary disclosure to others
of the content of the statement.” State v. Post, 32 Ohio St.3d 380, 385, 513 N.E.2d 754
(1987); MA Equip. Leasing I, LLC v. Tilton, 980 N.E.2d 1072, 2012-Ohio-4668, ¶ 20 (10th
Dist.). Here, OSU does not explain how the application forms and Program Document
drafts could reveal anything not apparent in the final documents that it has disclosed
online.
          {¶23} Despite repeated, detailed invitations from this court (Dec. 8, 2021 and Feb.
1, 2022 Orders), OSU has not explained the nature of any legal issue for which advice
was sought while CLL and WG traded drafts of settlement application forms, FAQs, and
other administrative documents. OSU does not provide any extrinsic documentary or
testimonial evidence of a request for legal advice, or of delivery of legal advice. Instead,
in its pleadings, affidavits and privilege logs OSU repeats bare, conclusory assertions.
The mere assertion of a privilege does not shift the burden to the requester to disprove it.
A requester is not required to prove that communications he is not allowed to see do not
document unspecified legal advice. The burden is solely on OSU to provide the court with
sufficient evidence to make a determination that any portion of a record was, in fact, a


          2There is no material difference between Ohio’s attorney-client privilege and the federal attorney-
client privilege. Guy v. United Healthcare Corp., 154 F.R.D. 172, 177 (S.D.Ohio 1993), fn.3.
Case No. 2021-00400PQ                       -12-      REPORT AND RECOMMENDATION


confidential communication involving legal advice. Williams v. Duke Energy Corp.,
S.D.Ohio No. 1:08-CV-00046, 2014 U.S. Dist. LEXIS 109835, *14-15 (Aug. 8, 2014).
      Trial Preparation Records
      As used in the exception contained in R.C. 149.43(A)(1)(g),
      “Trial preparation record” means any record that contains information that
      is specifically compiled in reasonable anticipation of, or in defense of, a civil
      or criminal action or proceeding, including the independent thought
      processes and personal trial preparation of an attorney.

R.C. 149.43(A)(4). The exception must be supported by affirmative evidence:
      Material cannot be excepted from disclosure simply by an agency’s broad
      assertion that it constitutes trial preparation records. For the trial preparation
      exception to apply, the records must have been “specifically compiled in
      reasonable anticipation” of litigation. R.C. 149.43(A)(4).
Franklin Cty. Sheriff’s Dept. v. State Emp. Relations Bd., 63 Ohio St.3d 498, 502, 589
N.E.2d 24 (1992). To determine whether a document was prepared “in anticipation of
litigation,” the court must evaluate “whether the document was created because of a
party’s subjective anticipation of litigation, as contrasted with an ordinary business
purpose.” (Citation omitted.) In re Special Grand Jury Investigation, 2019-Ohio-4014, 145
N.E.3d 1206, ¶ 13 (10th Dist.). Any doubt is resolved in favor of disclosure:
      While Ohio’s public records law does not require the [alleged trial
      preparation] record to be compiled solely in anticipation of litigation, this
      court has consistently held that “* * * exceptions to disclosure enumerated
      in R.C. 149.43 are to be construed strictly against the custodian of public
      records and that all doubt should be resolved in favor of disclosure.” Lesak,
      supra, at 4, 9 OBR at 54, 457 N.E. 2d at 823.
State ex rel. Natl. Broad. Co. v. Cleveland, 38 Ohio St.3d 79, 85, 526 N.E.2d 786 (1988).
The court must make an individualized scrutiny of the records in question. Id.
      {¶24} OSU offers no evidence that the Consulting Agreement or Settlement
Program Documents were compiled in defense of a civil proceeding. The record shows
only that they were compiled to determine settlement amounts for Strauss victims who
had elected to conclude their civil proceedings.
Case No. 2021-00400PQ                       -13-      REPORT AND RECOMMENDATION


       Attorney Work Product Doctrine
       In a sense most public records involve some “work product.” In the context
       of the Public Records Law, the infusion of the work-product concept brings
       more confusion, than it does guidance, to a resolution of the issues that are
       pivotal to the question of disclosure.
State ex rel. Cincinnati Post v. Schweikert, 38 Ohio St.3d 170, 173, 527 N.E.2d 1230
(1988). Public offices often utilize attorneys to create, edit, and approve non-legal writings
that document policy, business transactions, personnel, and other administrative
functions of the office. Such “work product” of an attorney on an office document unrelated
to litigation does not remove that record from public scrutiny:
       The Public Records Act contains no exception for attorney work product,
       except insofar as attorney work product constitutes trial-preparation
       records. See State ex rel. Dist. 1199, Health Care & Social Serv. Union,
       SEIU v. Gulyassy, 107 Ohio App.3d 729, 737, 669 N.E.2d 487 (10th
       Dist.1995) (noting that the Public Records Act “exceptions mention attorney
       ‘work product’ only as it concerns preparation for litigation, and [mention]
       investigatory work product only as it concerns confidential law enforcement
       investigatory records”).
              “[T]he work product doctrine is not intended to remove public
              records from availability to the public merely because they are
              also used for litigation. Hence, Civ.R. 26(B)(3) does not
              authorize a governmental unit to except from R.C. 149.43
              public records which are otherwise required to be made
              available for inspection.”
       (Brackets sic.) State ex rel. Parisi v. Heck, 2d Dist. Montgomery No. 25709,
       2013-Ohio-4948, ¶ 10, quoting State v. Weir, 10th Dist. Franklin No. 79AP-
       423, 1980 Ohio App. LEXIS 12266, 1980 WL 353222 (Jan. 10, 1980). Thus,
       the attorney-work-product privilege is not an independent basis for shielding
       records from disclosure under the Public Records Act.
State ex rel. Summers v. Fox, 163 Ohio St.3d 217, 2020-Ohio-5585, 169 N.E.3d 625,
¶ 53-55.
       {¶25} In any case, coverage of the work product doctrine would not differ from the
trial preparation exemption as applied to the records here. The two elements of common
Case No. 2021-00400PQ                        -14-     REPORT AND RECOMMENDATION


law attorney work-product doctrine are: 1) the document must be a product of the
respondent’s attorney’s mental processes, and 2) must have been made in anticipation
of litigation. Squire, Sanders & Dempsey, L.L.P. v. Givaudan Flavors Corp, 127 Ohio
St.3d 161, 2010-Ohio-4469, 937 N.E.2d 53, ¶ 54-55. Comparing this doctrine to the
statutory exemption for trial preparation records, i.e., “information that is specifically
compiled in reasonable anticipation of, or in defense of, a civil or criminal action or
proceeding, including the independent thought processes and personal trial preparation
of an attorney,” R.C. 149.43(A)(4), shows that the work product doctrine encompasses, if
anything, less material than that covered by the trial preparation exemption. Therefore,
this report will not separately analyze application of the attorney work product privilege.
       Non-Testifying Consultant Privilege
       {¶26} Title V of the Ohio Rules of Civil Procedure (Civ.R.) contains rules regulating
the discovery process in civil litigation. Within Title V, Civ.R. 26(B)(7) provides:
       (B) Scope of discovery. Unless otherwise ordered by the court in
       accordance with these rules, the scope of discovery is as follows: * * *

       (7) Disclosure of expert testimony. * * *

       (h) Expert Employed Only for Trial Preparation. Ordinarily, a party may not,
       by interrogatories or deposition, discover facts known or opinions held by
       an expert who has been retained or specially employed by another party in
       anticipation of litigation or to prepare for trial and who is not expected to be
       called as a witness at trial.

Civ.R. 26(B)(7)(h) applies only between parties acting in the context of litigation. The rule
prohibits a party “by interrogatories or deposition” from discovering facts known or
opinions held by an expert retained or specially employed by another party. The Rule
applies by its terms only to the use of “interrogatories or deposition” in the course of civil
discovery. A public records request is neither of these.
       {¶27} To clarify the relationship between public records and civil discovery, the
Supreme Court holds that a requester may utilize public records requests to obtain
Case No. 2021-00400PQ                         -15-     REPORT AND RECOMMENDATION


records of interest to him in connection with civil litigation in which he is a party. Gilbert v.
Summit County, 104 Ohio St.3d 660, 2004-Ohio-7108, 821 N.E.2d 564, ¶ 8-11. Accord
State ex rel. Morgan v. New Lexington, 112 Ohio St.3d 33, 2006 Ohio 6365, 857 N.E.2d
1208, ¶ 43-45. However, such a requester remains subject to the discovery and
evidentiary rules in any litigation related to the records he has obtained. See Gilbert at
¶ 12-13 (Lundberg Stratton, J., concurring.) Smith shares the right of every other person
to access public records, but the federal Strauss court would still control the admissibility
into evidence of any record he acquires.
       {¶28} The court’s Feb. 1, 2022 Order directed OSU to provide any legal authority
for the proposition that Civ.R. 26(B)(7)(h) can be or has been used as a public records
exception. OSU provided no such authority regarding the current Rule or its codification
prior to July 1, 2020 as Civ.R. 26(B)(5)(a). OSU claims that Smith has not argued that the
discovery rule cannot be a public records exception, implying waiver. (Feb. 18, 2022
Supp. at 4, 6.) But Smith does assert that Civ.R. 26(B)(7) has no application outside of
discovery proceedings. (Reply at 12.) Even had Smith not challenged this defense, the
burden remains on OSU to prove that the Rule can serve as an exception to the Public
Records Act and that specific requested records fall squarely within the exception.
       {¶29} The Special Master concludes that OSU has not met its burden to show that
Civ.R. 26(B)(7)(h) may be applied as a public records exception. Further, for the same
reasons noted under Trial Preparation Records, OSU has not shown that Garretson is an
“expert who has been retained or specially employed * * * to prepare for trial.”
       Rule 1.6 of the Ohio Rules of Professional Conduct
       Ohio R.Prof.Conduct 1.6(a) provides that:
       (a) A lawyer shall not reveal information relating to the representation of a
       client, including information protected by the attorney-client privilege under
       applicable law, unless the client gives informed consent, the disclosure is
       impliedly authorized in order to carry out the representation, or the
       disclosure is permitted by division (b) or required by division (d) of this rule.
Case No. 2021-00400PQ                        -16-     REPORT AND RECOMMENDATION


The rule applies by its terms only to the conduct of a lawyer acting in that capacity. The
requests here were not directed to an attorney. OSU cannot point to an attorney who
would be disciplined if OSU disclosed responsive records.
       {¶30} Even had Smith directed his request to an individual attorney acting in that
capacity, the Rules of Professional Conduct only “define proper conduct for purposes of
professional discipline,” Id., SCOPE, ¶ 14, and do not apply where evidence is sought
from a lawyer through compulsion of law. Squire, Sanders & Dempsey, L.L.P. v. Givaudan
Flavors Corp., 8th Dist. Cuyahoga No. 92366, 2009-Ohio-2490, ¶ 62-69, reversed on
other grounds 127 Ohio St.3d 161, 2010-Ohio-4469, 937 N.E.2d 533. See also Pales v.
Fedor, 8th Dist. Cuyahoga No. 106024, 2018-Ohio-2056, ¶ 34 (“Prof.Cond.R. 1.6 does
not define what is privileged or shield an attorney from complying with a court discovery
order.”)
       {¶31} The court’s Feb. 1, 2022 Order directed OSU to provide any legal authority
for the proposition that Rule 1.6 of the Ohio Rules of Professional Conduct can constitute
an exception to the Public Records Act. OSU cites no case where this Rule has been
applied as a public records exception. To the extent OSU discusses rule commentary and
secondary authorities, those references address the obligations of attorneys to maintain
the confidentiality of client information and do not establish that information requested
directly from the client is confidential just because the client’s attorney created or received
it.
       {¶32} OSU claims that Smith has not argued that Prof.Cond.R. 1.6 cannot be an
exception to the Public Records Act, implying waiver. (Feb. 18, 2022 Supp. at 4, 6.)
However, Smith did note that OSU is not a lawyer subject to Prof.Conduct R.1.6. (Reply
at 12.) Further, even had Smith not challenged this defense, the burden remains on OSU
to prove that it cites a law that can serve as an exception to the Public Records Act, and
that the requested records fall squarely within that exception. See State ex rel. Cincinnati
Enquirer v. Dupuis, 98 Ohio St.3d 126, 2002-Ohio-7041, 781 N.E.2d 163, ¶ 29 (even
Case No. 2021-00400PQ                       -17-     REPORT AND RECOMMENDATION


where request was made to government attorney, respondent must prove that “disclosure
of the requested record would expose the confidences and secrets of the [public office]”).
The Rule is premised on the existence of confidential attorney-client communications or
other “secrets,” none of which are established in this action.
       {¶33} Smith’s request was made to OSU as an institution and not to an individual
lawyer. The rule does not restrict a client’s disclosure of information or records it is
otherwise obligated to disclose. The Special Master concludes that OSU has not shown
that Prof.Cond.R. 1.6 may be applied as an exception to OSU as a client agency in this
action or that, even if it could, any withheld record would fall squarely within the Rule.
       Extent of Redaction
       {¶34} A public office may redact from an otherwise public record only information
falling squarely under an exemption. The Public Records Act provides that:
       If a public record contains information that is exempt from the duty to permit
       public inspection or to copy the public record, the public office or the person
       responsible for the public record shall make available all of the information
       within the public record that is not exempt.
R.C. 149.43(B)(1). See also Cuyahoga Cty. Bd. of Health v. Lipson O’Shea Legal Group,
2013-Ohio-5736, 6 N.E.3d 631, ¶ 5, 29-31 (8th Dist.), affirmed by Cuyahoga Cty. Bd. of
Health v. Lipson O’Shea Legal Group, 145 Ohio St.3d 446, 2016-Ohio-556, 50 N.E.3d
499, ¶ 4, 12; State ex rel. Beacon Journal Publ. Co. v. Bond, 98 Ohio St.3d 146, 2002-
Ohio-7117, 781 N.E.2d 180, ¶ 13.
       {¶35} Specifically, when asserting attorney-client privilege a public office must
redact only the exempt portions of the record and make available all the information within
the public record that is not exempt. State ex rel. Anderson v. Vermilion, 134 Ohio St.3d
120, 2012-Ohio-5320, 980 N.E.2d 975, ¶ 19. Nonexempt portions of an attorney
communication such as the general title of the matter being handled, dates of service,
financial arrangements, and the like must be disclosed. Id. at ¶ 15.
       Settlement Program Consulting Agreement (Agreement)
Case No. 2021-00400PQ                       -18-     REPORT AND RECOMMENDATION


       {¶36} Contracts to obtain goods or services in exchange for public monies are
quintessential records documenting the activities of a public office. The Agreement is a
responsive record kept in OSU’s possession. (Response at 7, fn. 2.) Carpenter Lipps &
Leland “as counsel for [OSU]” entered into the Agreement with Wolf Garretson LLC.
(Consulting Agreement at 1; Response, Barthel Aff. at ¶ 5.) The Agreement memorializes
mutual promises and covenants pertaining to services, term, and fees; treatment of
information acquired by WG; communication between the contracting parties; a schedule
of specific services to be rendered by WG with billing rates for named WG individuals or
positions; and contractual boilerplate. (Consulting Agreement, copy filed Jan. 3, 2022
under seal.) Review of the document reveals that the Agreement sets out no legal issues
for which advice is sought and does not purport to provide information that would facilitate
the rendition of legal services or advice. OSU does not assert that the Agreement is itself
a “factual investigation * * * incident to or related to any legal advice.” See State ex rel.
Toledo Blade Co. v. Toledo-Lucas Cty. Port Auth., 121 Ohio St.3d 537, 2009-Ohio-1767,
905 N.E.2d 1221, ¶ 20-33. Nor is the Agreement itself a “settlement document” setting,
containing, or proposing any conditions of individual or collective settlements.
       {¶37} Despite the court’s repeated invitations to do so (Dec. 8, 2021 and Feb. 1,
2022 Orders) OSU has provided no affidavit or explanation beyond the conclusory
assertion that “[c]ontracts or agreements retaining consultants, such as the Consulting
Agreement entered into between Wolf Garretson LLC and CLL, are protected by the
attorney-client privilege,” citing State ex rel. ESPN v. Ohio State Univ., 132 Ohio St.3d
212, 2012-Ohio 2690, 970 N.E.2d 939, ¶ 38. (Response at 11.) However, ESPN held only
that a public office was not required to produce proof of the “agreements retaining agents
or joint-defense agreements with attorneys representing other clients” to establish their
capacity as a legal advisor. The ESPN Court did not find that the retention agreement
itself was a confidential attorney-client communication protected by the attorney-client
privilege.
Case No. 2021-00400PQ                         -19-     REPORT AND RECOMMENDATION


       {¶38} OSU also cites Graff v. Haverhill N. Coke Co., No. 1:09-CV-670, 2012 WL
5495514, *10 [sic, see *30-31] (S.D. Ohio Nov. 13, 2012) This case held that an outside
counsel’s letter retaining a third-party consultant to provide legal advice was protected by
attorney-client privilege because the letter explains the consultant’s role “for the purpose
of providing legal advice” and included “the motive of the client in seeking representation
[and] the specific nature of the services to be provided.” Id. at *31. However, no text in
the Agreement describes WG’s role as providing legal advice or explains the “motives” of
OSU other than its obvious and publicly expressed intent to establish a program to settle
the Strauss claims. In contrast, the online Program Description at OSU-000001, 000036
and 000065 explains OSU’s motives to “do the right thing for Strauss survivors,” “in
continuance of its efforts to restore the bond between itself and its former students and
alumni who were impacted by Dr. Richard Strauss, and join them in their healing process,”
and continue to adhere “to its principles of transparency, integrity, and empathy.” Graff is
inapposite because the Agreement contains no discussion of “motives” or any legal issue
on which advice is sought.
       {¶39} By analogy, portions of attorney fee invoices may constitute privileged
attorney-client communication. Those portions are often limited to the narrative
descriptions of legal service that individually satisfy the definition of confidential attorney-
client communication. Anderson v. Vermilion, 134 Ohio St.3d 120, 2012-Ohio-5320, 980
N.E.2d 975, ¶ 15. A contractual third-party retention agreement is likewise not privileged
other than portions that individually satisfy the definition of confidential attorney-client
communication.
       In general, the “fact of retainer [and] identity of the client” are not privileged,
       because they do not qualify as “confidential communications” made for the
       purpose of securing legal advice. See United States v. Pape, 144 F.2d 778,
       782 (2d Cir.1944). “[F]ee information” is also not privileged. In re Shargel,
       742 F.2d 61, 62 (2d Cir.1984); see Gaus v. Conair Corp., No. 94 Civ. 5693
       (KTD)(FM), 2000 U.S. Dist. LEXIS 4450, 2000 WL 358387, at *3 (S.D.N.Y.
       Apr. 7, 2000) (“The attorney-client privilege typically does not extend,
       however, to the identity of the client(s) or the fee arrangements that the
Case No. 2021-00400PQ                        -20-     REPORT AND RECOMMENDATION


       client(s) may have entered into with the attorney.”). However, any content
       that “reveal[s] the motive of the client in seeking representation, litigation
       strategy, or the specific nature of the services provided, such as researching
       particular areas of law, fall[s] within the privilege.” Clarke v. Am. Commerce
       Nat. Bank, 974 F.2d 127, 129 (9th Cir. 1992); see Daugerdas, 304
       F.Supp.2d at 514 (quoting Clarke for the standard used in determining
       whether attorney invoices to a client were privileged).
       Here, the content of the draft engagement letters consists mainly of the
       proposed fee arrangement for Farkas, along with boilerplate termination
       and arbitration provisions. (See MFM 5373-75; MFM 5493-5501.) The
       letters also identify the broad purpose of Farkas’s representation as
       “negotiat[ing] a financial settlement of on-going disputes involving the CAM-
       NewMarkets joint venture,” and note the “short time schedule” involved.
       (See id.) None of these statements contain legal advice. Nor do they reveal
       undisclosed motive, strategy, or the nature of the services provided. See
       Daugerdas, 304 F.Supp.2d at 514 (noting that because invoices did not
       contain “details regarding the nature of the legal services provided,” they
       were “not privileged”). To the extent that they identify the motive for retaining
       Farkas to be enforcing NMP’s legal rights under the JV Agreement against
       CAM, through litigation or negotiation, Plaintiffs have already disclosed this
       goal in their Amended Complaint. (See Am. Compl. P 12 (discussing “legal
       action to enforce NMP’s rights . . . against CAM, Oppenheim and BVT”).)
Newmarkets Partners, LLC v. Sal. Oppenheim Jr. & Cie. S.C.A., 258 F.R.D. 95, 100-101
(S.D.N.Y.2009). OSU has offered no evidence that any portion of the Agreement meets
the definition of confidential attorney-client communication. Finally, comparison of the
Agreement with the online Program Description (https://StraussIndividualSettlement
Program.com) shows that substantially all the terms of the Agreement have been
disclosed to the public.
       {¶40} With respect to the Agreement as a “trial preparation record,” OSU fails to
identify any specific portion containing “the independent thought processes and personal
trial preparation of an attorney.” Nor does it explain how the Agreement is intended to, or
could be, used at trial. On review, the Agreement is merely a contract setting out the terms
of employment for design and operation of a settlement program, with no intended use in
the trial of the Strauss claims.
Case No. 2021-00400PQ                              -21-      REPORT AND RECOMMENDATION


        {¶41} The Special Master concludes that OSU fails to meet its burden to prove that
any portion of the Consulting Agreement falls squarely within the definition of either
confidential attorney-client communication or trial preparation record.
        Communications and Attached Draft Settlement Program Records
        {¶42} OSU filed documents under seal in response to an order for “[c]omplete and
unredacted copies of all records responsive to Requests Nos. 1, 2, 3 and 4 * * *.”
(February 1, 2022 Order at ¶ 1.) Review in camera confirms that the withheld emails and
Program Document drafts3 are documents coming under OSU’s jurisdiction that serve to
document OSU’s “functions, policies, decisions, procedures, operations, or other
activities” in developing a settlement program. R.C. 143.011(G).
        {¶43} Using the labels of the electronic files as submitted under seal, review in
camera shows that the communication records consist of the following:

 File                        Pages           Content                     A/C               Trial
                                                                         Privilege         Preparation
 16. Re_Claim Form           000080 -        Emails scheduling           No                No
                             000082          phone calls, and
                                             cover email for draft
                                             claim form.

                             000083 -        Draft claim form.           No                No
                             000093
 26. Re_OSU                  000094          Email noting claim          No                No
 Program                                     form proofing, web
                                             site styling, and
                                             release timing.
 27. Claim Form –            000095          Cover email for             No                No
 Confidential_Privileg                       revised claim form,
 ed                                          posting question.



        3 “Records” includes preliminary work product and drafts kept by the office, no matter how slightly
draft versions may differ. State ex rel. Carr v. London Corr. Inst., 144 Ohio St.3d 211, 2015-Ohio-2363, 41
N.E.3d 1203, ¶ 37; Kish v. Akron, 109 Ohio St.3d 162, 2006-Ohio-1244, 846 N.E.2d 811, ¶ 20, 27.
Case No. 2021-00400PQ                -22-     REPORT AND RECOMMENDATION



                     000095-97   Other emails            No   No
                                 identical to 000080 -
                                 000082

                     000098 -    Draft claim form        No   No
                     000108
28. Strauss          000109      Cover email for draft   No   No
Individual                       program documents
Settlement Program
– Program            000109 -    Draft program           No   No
Documents            000141      documents (FAQs,
                                 program protocol,
                                 and release)
32. Re Strauss       000142      Email suggesting        No   No
Individual                       wording change to
Settlement Program               draft document.
– Program Docume
[sic]                000142 -    Email w/recipients    No     No
                     000143      and content identical
                                 to 000109.
37. Re Strauss       000144 -    Emails re: timing;      No   No
Individual           000147      web color scheme,
Settlement Program               changes to draft
– Program Docume                 document format,
[sic]                            wording, structure,
                                 and placement;
                                 scheduling phone
                                 call.

                     000147 –    Email identical to      No   No
                     000148      000109.
38. Re Strauss       000149 –    Cover email for draft   No   No
Individual           000150      program documents
Settlement Program               with description of
– Program Docume                 style, format, and
[sic]                            wording changes to
                                 the drafts.
Case No. 2021-00400PQ                     -23-    REPORT AND RECOMMENDATION



                          000150 –   Emails identical to    No            No
                          000154     000144 – 000147.

                          000155 -   Draft program          No            No
                          000236     documents.
 39. Re Strauss           000237     Cover email for        No            No
 Individual                          updated claim form.
 Settlement Program
 – Program Docume         000237 –   Emails identical to    No            No
 [sic]                    000243     000149 – 000154.

                          000244 -   Updated claim form.    No            No
                          00254
 43. Re Strauss           000255 –   Emails regarding       No            No
 Individual               000256     wording changes
 Settlement Program                  and typo corrections
 – Program Docume                    to documents.
 [sic]
                          000256 -   Emails identical to    No            No
                          000262     000149 – 000154.
 49. Re Strauss           000263 –   Emails re: wording     No            No
 Individual               000265     changes to draft
 Settlement Program                  documents, web
 – Program Docume                    links, and launch
 [sic]                               timing.

                          000265 -   Emails identical to    No            No
                          000273     000255 – 000262.
 51. Re Strauss           000274     Emails authorizing     No            No
 Individual                          and reporting status
 Settlement Program                  of web site.
 (Privileged Atto [sic]


       No Email or Attachment is Shown to Contain Confidential Attorney-
       Client Communication
       {¶44} The header and signature blocks of email between client and counsel rarely
if ever contain confidential attorney-client communication because
Case No. 2021-00400PQ                      -24-     REPORT AND RECOMMENDATION


      [t]he privilege does not apply to the fact of communication between a client
      and attorney. It is the substance of the communication which is protected,
      not the fact that there has been communication. United States v. Kendrick,
      331 F.2d 110, 113 (4th Cir. 1964); Howell v. United States, 442 F.2d 265
      (7th Cir. 1971).
Burton v. R.J. Reynolds Tobacco Co., 170 F.R.D. 481, 484. The fact of a meeting or
planning to meet with one’s attorney is likewise not privileged: “The mere fact that a
meeting occurred, or did not occur, does not constitute a ‘communication’ for purposes of
the attorney-client privilege.” McFarland v. West Congregation of Jehovah’s Witnesses,
Lorain, OH, Inc., 2016-Ohio-5462, 60 N.E.3d 39, ¶ 70 (9th Dist.) citing State v. Mitchell,
9th Dist. Summit No. 17029, 1995 Ohio App. LEXIS 5071, *23, 1995 WL 678624, *9
(November 15, 1995); Cincinnati Enquirer v. Hamilton Cty. Bd. of Commrs., Ct. of Cl. No.
2019-00789, 2020-Ohio-4856, ¶ 27. Accord: In re Motor Fuel Temperature Sales
Practices Litig., D.Kan. No. 07-MD-1840-KHV, 2010 U.S. Dist. LEXIS 146815, *77
(Nov. 8, 2010) (arranging conference calls and meetings); Ullmann v. State, 230 Conn.
698, 712, 647 A.2d 324 (1994). Nearly all the withheld emails merely arrange phone calls,
distribute draft documents, and otherwise deal with administrative matters.
      {¶45} OSU asserts that the requests for the communications require disclosure of
“materials related to settlement analysis and considerations” (Response at 6) but points
to no specific record and provides no explanation of the legal nature of any “analysis” or
identify what specific matters were “considered.” Nor is any exchange of legal analysis
and considerations apparent on review of the draft documents and cover emails in
camera. OSU asks the court to assume that because those drafting the program materials
were attorneys, the editing process must have involved legal issues (which it declines to
identify). However, “an assumption does not rise to the level of clear and convincing proof
necessary to apply an exception to the Public Records Act.” (Citation omitted.) State ex
rel. Summers v. Fox, 163 Ohio St.3d 217, 2020-Ohio-5585, 169 N.E.3d 625, ¶ 33. For
example, a privacy policy is part of the Strauss Claim Form drafts and final product. OSU
Case No. 2021-00400PQ                      -25-     REPORT AND RECOMMENDATION


could have, but has not, explained the nature of any privacy issue requiring legal analysis,
and how any particular draft revealed the request for or provision of legal advice on that
issue. Instead, no legal issue is apparent just on the face of the claim form or other
program document drafts. OSU has not provided any evidence that its attorneys and
consultant were communicating legal advice. Id. at ¶ 86.
       {¶46} An example of sufficient proof of privileged communication is found in State
ex rel. Toledo Blade Co. v. Toledo-Lucas County Port Auth., 121 Ohio St.3d 537, 2009-
Ohio-1767, 905 N.E.2d 1221, where an office used an attorney to investigate factual and
legal issues concerning allegations that its president had committed improper or illegal
acts. Id. at ¶ 4, 29. The office submitted affidavits from both its board chairman and the
attorney that identified the nature of specific issues on which legal advice was provided.
The Court perceived the legal analysis where it was integrated in the resulting report:
       Both the port authority and its outside counsel knew that the investigation
       was replete with various legal issues and consequences that would be
       better resolved by the port authority’s employing its long-time attorney to
       conduct the investigation and prepare the report. Legal issues included
       interpretation of Hartung’s employment contract, an analysis of ethics law
       and criminal law, potential tort claims by Hartung and Teigland, and the
       construction of a confidentiality provision in the settlement agreement
       concerning a previous port authority investigation. Legal analysis related to
       the facts in the investigation is integrated throughout the report.

(Id. at ¶ 29.) OSU’s pleadings and affidavits provide no comparable testimony or
documentation.
       {¶47} The courts recognize that supporting background and explanation are
necessary where the text of communications do not relate on their face to legal advice.
To that end, the Special Master invited OSU to submit specific support for the assertion
of attorney-client privilege. However, OSU failed to provide any evidence that OSU, its
attorneys, or the consultant actually sought or rendered legal advice, or that any specific
communication reflected the attorneys’ “professional skills and judgment.” Id. at ¶ 27, 31.
The withheld communications between legal counsel and the consultant reflect only the
Case No. 2021-00400PQ                      -26-    REPORT AND RECOMMENDATION


drafting and online posting of a settlement application form and related materials that do
not obviously involve their professional legal services. See Williams v. Duke Energy
Corp., S.D.Ohio No. 1:08-CV-00046, 2014 U.S. Dist. LEXIS 109835, *15-16
(Aug. 8, 2014).
      Communications to a lawyer for business purposes are not privileged.
      Documents prepared and emailed for review by both legal and nonlegal
      employees are often held to be not privileged because the communications
      were not made for the primary purpose of seeking legal advice. North
      Carolina Elec. Membership Corp. v. Carolina Power & Light Co., 110 F.R.D.
      511, 514 (M.D. N.C. 1986). Documents whose “primary purpose” was
      “business negotiations” rather than “legal advice” are not privileged. United
      States v. Davis, 131 F.R.D. 391, 401 (S.D. N.Y. 1990).

Id. at *8 (see *41-88 for application to case documents including email).
      {¶48} The Special Master finds that OSU’s assertions of attorney-client privilege
are based solely on conclusory descriptions and statements. Neither the affidavits nor the
privilege log meets OSU’s minimal burden to identify and explain the nature of any legal
issue upon which advice was sought or provided through a specifically identified
communication or attachment.
      No Proof that any Email or Attachment is a Trial Preparation Record
      {¶49} OSU provides only conclusory assertions that the trial preparation exception
applies to any email or draft settlement program document. OSU fails to identify any
specific portion of the records containing “the independent thought processes and
personal trial preparation of an attorney.” Nor does it explain how any of the drafts or
cover communications are used to prepare for trial. It is well-established that settlement
proposals and agreements are not “records compiled in anticipation of or in defense of a
lawsuit. It simply does not prepare one for trial.” State ex rel. Cincinnati Enquirer v.
Dupuis, 98 Ohio St.3d 126, 2002-Ohio-7041, 781 N.E.2d 163, ¶ 18, citing State ex rel.
Kinsley v. Berea Bd. of Edn. (1990), 64 Ohio App.3d 659, 663, 582 N.E.2d 653, 7
Anderson’s Ohio App. Cas. 318. Even more broadly,
Case No. 2021-00400PQ                              -27-       REPORT AND RECOMMENDATION


        There is no specific exemption for documents provided to a public office to
        negotiate the settlement of a potential lawsuit or for settlement proposals
        before a final settlement agreement is reached. If the General Assembly
        had so intended, it would have specifically provided such an exemption.
Dupuis at ¶ 21.4
        {¶50} In holding that that settlement agreements entered into by a governmental
unit are not trial preparation records pursuant to R.C. 149.43(A)(4), the Eighth District
recognized that “courts in other states have found no valid reason for secreting
documents which designate how tax dollars are spent * * * by public bodies to settle
disputes.” (Citations omitted.) Kinsley, supra. Drafts of the application form and other
Strauss Individual Settlement Program records designating how OSU settlement funds
would be spent are even further removed from “trial preparation” than the actual
negotiation or conclusion of settlements, both of which are public. The Special Master
concludes that OSU fails to show that any communication record or attachment filed
under seal falls squarely within the definition of trial preparation records contained in R.C.
149.43(A)(4).
        Unspecified Privacy Exemption
        {¶51} Without claiming any statutory, constitutional, or other established privacy
exemption, OSU warns that “[t]hrough his public records request and complaint, Mr. Smith
is asking the Court to order the public disclosure of sensitive, private, confidential
information related to sexual abuse victims.” (Sur-reply at 2.) This statement is belied by
Smith’s clear caveat that he seeks no information in the sole possession of Garretson,
and no information that would disclose the identities of sexual assault victims. (Complaint
at ¶ 23, fn. 7.; Jan. 10, 2022 Response to Sur-reply). OSU notes that Garretson is
prohibited from sharing any confidential information with OSU. (Response, Exh. A at



        4Even between parties in litigation, there appears to be “no Ohio statute or case law that
expressly creates a ‘settlement privilege’ pertaining to information sought at the discovery stage.” Ohio
Consumers' Counsel v. PUC, 111 Ohio St. 3d 300, 2006-Ohio-5789, 856 N.E.213, ¶ 92.
Case No. 2021-00400PQ                        -28-     REPORT AND RECOMMENDATION


OSU-000016, -026, -033, -036-037, -054). On review, the only records at issue – those
that OSU filed under seal – contain no sensitive information related to sexual abuse
victims either individually or collectively. They do not document WG’s later operation and
administration of Settlement Program, only the process of drafting the application form
and other program documents with CLL. They contain no private information about
victims, or any confidential information about victims. Although the records under seal are
Bates-stamped for ready reference, OSU does not identify the page number of any
communication allegedly containing “sensitive, private, [or] confidential information
related to sexual abuse victims.”
         Conclusion
         {¶52} On consideration of the pleadings, attachments, and responsive records
filed under seal, the Special Master recommends the court issue an order granting the
claim for production of all withheld records filed under seal. It is recommended the court
order that requester is entitled to recover from respondent the costs associated with this
action     that   he   has    incurred,   including   the     twenty-five-dollar   filing   fee.
R.C. 2743.75(F)(3)(b). The statute precludes the requested award of attorney fees.
         {¶53} Pursuant to R.C. 2743.75(F)(2), either party may file a written objection with
the clerk of the Court of Claims of Ohio within seven (7) business days after receiving this
report and recommendation. Any objection shall be specific and state with particularity all
grounds for the objection. A party shall not assign as error on appeal the court’s adoption
of any factual findings or legal conclusions in this report and recommendation unless a
timely objection was filed thereto. R.C. 2743.75(G)(1).




                                             JEFF CLARK
                                             Special Master
Case No. 2021-00400PQ          -29-   REPORT AND RECOMMENDATION




Filed May 12, 2022
Sent to S.C. Reporter 8/4/22